Citation Nr: 1106271	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-36 218	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent 
before March 30, 2010, and an initial rating higher than 70 
percent from March 30, 2010, for posttraumatic stress disorder.  

2.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability.

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran, who is the appellant, served on active duty from 
June 1954 to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection and a 50 percent 
rating for posttraumatic stress disorder.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
the record.  

While on appeal in a rating decision in November 2010, the RO 
granted a 70 percent rating for posttraumatic stress disorder, 
effective March 30, 2010.  The Veteran continued his appeal for a 
higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim for a total disability rating for compensation based on 
individual unemployability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.








FINDINGS OF FACT

1.  Before March 30, 2010, the Veteran's posttraumatic stress 
disorder is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting the 
ability to function independently and appropriately, spatial 
disorientation, neglect of personal appearance and hygiene, and 
inability to establish and maintain effective relationships.

2.  From March 30, 2010, the Veteran's posttraumatic stress 
disorder is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, and an inability 
to establish and maintain effective relationships; his disability 
picture is without evidence of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher than 
a 50 percent before March 30, 2010, and an initial rating higher 
than 70 percent from March 30, 2010, for service-connected 
posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).



The RO provided the Veteran with content-complying VCAA notice on 
the underlying claim of service connection for posttraumatic 
stress disorder, by letters dated in December 2005 and February 
2006.  Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for a higher rating for posttraumatic 
stress disorder.  Dingess, 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
Veteran has had the opportunity to testify at a hearing before 
the undersigned in May 2009.  The RO has obtained pertinent VA 
treatment records.  The Veteran has not identified any 
additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in June 2006, January 2008, and 
March 2010, to determine the severity of his disability.

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

When evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social impairment, 
but shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.





Posttraumatic stress disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms of 
a claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's posttraumatic stress disorder has been rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling, 
effective in October 2005 when service connection was 
established, and then rated as 70 percent disabling since the 
date of a VA examination on March 30, 2010.  


A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.






A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self of others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for 
example, reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  


Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

Rating Higher than 50 Percent Before March 30, 2010

For the period at issue, the record, which is primarily comprised 
of VA records and two VA examination reports, shows that the 
assigned GAF scores ranged from 45 (indicating serious 
disability) to 55 (indicating moderate disability), with most 
scores in the range of 45 to 50 range.  The scores have remained 
relatively static within the same range throughout the period.  
Accordingly, a single evaluation, rather than "staged ratings" 
as will be noted below, is proper for this period in question.  
In any event, a disability rating depends on evaluation of all 
the evidence, and a VA examiner's classification of the level of 
a psychiatric impairment by words or by a GAF score is to be 
considered, but is not determinative of the percentage disability 
rating to be assigned.  38 C.F.R. § 4.126.

For the period from the effective date of service connection in 
October 2005 to March 30, 2010, VA records show that the symptoms 
of posttraumatic stress disorder have affected the Veteran's 
everyday life and his ability to function to a degree that more 
nearly approximates the schedular criteria for a 50 percent 
rating, and no higher, under Diagnostic Code 9411.

The evidence shows that the psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective relationships.




The clinical evidence from VA records show the following about 
the Veteran on mental status examinations, in relation to his 
posttraumatic stress disorder:  he was alert and oriented; he was 
neat and clean or his appearance was adequate; he was 
cooperative; his eye contact was good; his verbalization was 
normal, if hesitant and pressured, and he had spontaneous speech 
with normal rate and tone; his mood was anxious, depressed, and 
irritable (but also noted as variable/labile at times); his 
affect was mildly constricted; his concentration was good; his 
memory was generally good or intact, although his short term 
memory was impaired at times; he had good impulse control; 
insight and judgment were fair to good (it was good on most 
assessments); his thought process was linear and goal-directed; 
he was isolative but got out of the house daily; his thought 
content was appropriate if mildly paranoid (felt someone was out 
to get him and he had to look out of the window often); there 
were no abnormalities noted in terms of behavior/psychomotor 
activity; and he denied suicidal/homicidal ideation.  The Veteran 
appeared to complain most frequently of flashbacks, sleep 
problems, the need to avoid or withdraw from crowds, 
irritability, and inability to control anger.  He had no 
hospitalizations, and he took psychotherapeutic medication.  
Records in October 2005 and April 2006 indicated that his 
irritability/anger and his depressive/anxiety symptoms were 
present but improved.  

VA records showed that the Veteran's GAF scores ranged from 45 to 
55, as follows:  50 in August and September 2005, 45 and 50 in 
October and November 2005, 45 in February 2006, 50 in May and 
July 2006, 55 in April 2007, and 52 in July 2007.  

On VA examination in June 2006, the Veteran stated that he had 
been doing a little better since he has been on medication, but 
he still had difficulty sleeping at night, because he woke up 
sweating and anxious from nightmares.  He complained of 
difficulty controlling his anger, of avoiding crowds, and of 
emotional blunting.  He indicated that he checked his house 
frequently and kept a gun handy.  He denied inpatient treatment, 
but he had received outpatient treatment for about a year.  He 
stated that he been married for more than 40 years and that he 
currently had a good relationship with his wife.  

He stated that he was capable of performing his activities of 
daily living, which he did routinely and independently.  On 
mental status examination, the Veteran was alert and oriented.  
Temporal orientation was normal.  He provided an accurate 
history.  Insight was adequate.  Affect was blunted.  Response 
latencies were slow.  He had adequate attention.  His speech was 
fluent, grammatical, and free of paraphasia.  His memory was 
within normal limits.  He was noted to be logical and goal 
directed.  He did not report symptoms of depression.  He denied 
suicidal and homicidal ideation or plan.  There was no evidence 
of disorder in his thought process or content.  There was no 
pressured speech or grandiosity noted.  The GAF score was 45.  

On VA examination in January 2008, the Veteran again related 
sleeping problems and that he avoided crowds due to anxiety.  He 
complained of difficulty in controlling his anger and anxiety.  
He stated that he was capable of performing activities of daily 
living, but did not do this reliably.  On mental status 
examination, the Veteran was alert and oriented.   He showed 
increased response latencies, and his affect was blunted.  His 
insight was adequate as was his attention. He was logical and 
goal directed.  He described moderate dysphoria, emotional 
lability, decreased appetite, anergia, anhedonia, and feelings of 
hopelessness and helplessness.  There was no evidence of disorder 
in his thought process or content.  There was no pressure speech 
or grandiosity.  The GAF score associated with posttraumatic 
stress disorder was 50.  

On the basis of the findings on two VA examinations, the severity 
of the Veteran's posttraumatic stress disorder for this period 
approximates the criteria for a 50 percent schedular rating, and 
that the record overall reflects few, if any, symptoms of 
posttraumatic stress disorder that typify the criteria for a 70 
percent schedular rating.  For instance, there is no objective 
evidence of suicidal ideation, obsessional rituals that interfere 
with routine activities, illogical or obscure speech, near 
continuous panic or depression affecting the ability to function 
independently and appropriately, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or inability to establish and maintain effective 
relationships.  

The record does not show that any of the foregoing symptoms or 
any other symptoms of the same type and degree.  As previously 
noted, the Veteran was alert and oriented and he took care of his 
personal appearance.  Although he had some paranoid feelings the 
symptoms did not interfere with his routine activities.  He was 
capable of performing activities of daily living.  The most 
frequent complaints were flashbacks, sleep problems, social 
isolation, irritability, and inability to control anger, but the 
symptoms did not affect his ability to function independently.  
The VA examiner characterized the Veteran's overall social and 
occupational impairment from posttraumatic stress disorder as 
moderate to severe in June 2006 and moderate in January 2008.  
Such an evaluation is in the Board's judgment more consistent 
with the criteria for a 50 percent rating under Diagnostic Code 
9411.  

While the evidence indicates that the Veteran has irritability 
and anger difficulties that have affected his functioning, he 
nevertheless has maintained important family relationships.  
Although most of the GAF scores signify serious symptoms or 
serious impairment, the objective findings do not demonstrate 
that the Veteran's symptoms approximate the criteria for a 70 
percent rating at any time prior to March 30, 2010.  

As for symptoms associated with the diagnosis of posttraumatic 
stress disorder, but not listed in Diagnostic Code 9411, the 
symptomatology does not more nearly approximate or equate to the 
level of occupation and social impairment with deficiencies in 
the most areas of work, judgment, thinking, or mood required for 
a 70 percent rating.  For example, the Veteran's pervasive sleep 
difficulties are not shown to prevent him from performing his 
activities of daily living or to negatively impact his attention, 
which was adequate, and his thought processes, which were normal.   

Although the evidence demonstrates that the Veteran has 
significant social and occupational impairment attributable to 
posttraumatic stress disorder for the period before March 30, 
2010, his symptomatology on the whole is not consistent with the 
criteria for a 70 percent disability rating under Diagnostic Code 
9411.  

In evaluating all the evidence for this period, the Board finds 
that the VA examination reports of June 2006 and January 2008 and 
the VA records reflect that the symptoms of posttraumatic stress 
disorder are not so severe as to affect his everyday life and his 
ability to function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating.

The symptomatology associated with the rating criteria under the 
General Rating Formula and symptomatology associated with the 
diagnosis of posttraumatic stress disorder under the DSM- IV do 
not more nearly approximate or equate to occupational and social 
impairment, resulting in deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, for 
the next higher rating.

For these reasons, the preponderance of the evidence is against 
an initial rating higher than 50 percent for posttraumatic stress 
disorder before March 30, 2010, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Rating Higher Than70 Percent from March 30, 2010

From March 30, 2010, the record is comprised solely of a report 
of a VA examination that was conducted on March 30, 2010.  At 
that time, the Veteran complained of continuing sleep 
difficulties and increased anxiety due to elevated external 
stressors, caring for his bedridden wife.  He had intrusive 
thoughts of Vietnam and he was easily irritated.  He stated that 
he was isolated and withdrawn from others.  He stated that he 
took care of his wife.  He indicated that he was on medication, 
but he did not receive any mental health treatment and he had not 
been hospitalized.  The VA examiner described the Veteran as 
poorly groomed and somewhat malodorous.  His speech was marked by 
stuttering and long response latencies.  Insight and judgment 
were not demonstrated.  His thought process was linear and there 
was no evidence of any thought or perceptual disturbance.  The 
Veteran was able to manage the funds.  The GAF score was 40. 




In evaluating the evidence, the Board finds that the VA 
examination report of March 2010 reflects that the Veteran's 
symptoms of posttraumatic stress disorder are not so severe as to 
affect his everyday life and his ability to function to a degree 
that more nearly approximates the schedular criteria for a 100 
percent rating.  While his PTSD symptoms reflected impairment in 
judgment and mood, his thinking appeared to be without 
deficiency.  He was without delusions and he dressed 
appropriately, even if his grooming was poor.  As he was noted to 
be taking care of the activities of daily living.  Although his 
GAF of 40 was the lowest score recorded in the file, the VA 
examiner stated that the Veteran could manage his funds. 

For these reasons, the symptomatology associated with the rating 
criteria under the General Rating Formula and symptomatology 
associated with the diagnosis of posttraumatic stress disorder 
under the DSM-IV do not more nearly approximate or equate to 
total occupational and social impairment due to various symptoms 
for the next higher rating.  

In sum, the preponderance of the evidence is against an initial 
rating higher than 70 percent for posttraumatic stress disorder 
from March 30, 2010, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Conclusion

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the evidence shows that the 
Veteran's posttraumatic stress disorder is most appropriately 
evaluated as 50 percent disabling, and no higher, before March 
30, 2010, and as 70 percent disabling, and no higher, from March 
30, 2010, according to the Rating Schedule.






Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).  

ORDER

An initial rating higher than 50 percent before March 30, 2010, 
and an initial rating higher than 70 percent from March 30, 2010, 
for posttraumatic stress disorder is denied.  





REMAND

The claim for a total disability rating for compensation based on 
individual unemployability was raised in the VA examination 
reports, wherein the Veteran reported that after service he 
worked in a grocery story for many years before he left when it 
became too overwhelming for him to work with customers.  The 
Veteran had earlier testified that he had worked with a state 
department of corrections and eventually found it too difficult 
to work with the inmates and that he had not attempted to do any 
other type of work.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a request for a 
total disability rating for compensation based on individual 
unemployability (either stated or implied by a fair reading of 
the claim or of the evidence of record) is not a separate claim 
for benefits, but part of the claim for increase.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to 
notify and the duty to assist on the claim 
for a total disability rating for 
compensation based on individual 
unemployability.

2.  After the development has been 
completed, adjudicate the claim for a total 
disability rating for compensation based on 
individual unemployability, including an 
extraschedular rating for the period before 
March 30, 2010.  If the benefit sought is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


